Citation Nr: 0628992	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than March 21, 1996, 
for the award of service connection for postoperative 
residuals of a total laryngectomy due to laryngeal cancer 
with aphonia.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1963 and from September 1965 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Fort 
Harrison, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an earlier effective date for the award of 
service connection for postoperative residuals of a total 
laryngectomy due to laryngeal cancer with aphonia.

In November 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In July 1997, VA granted service connection for 
postoperative residuals of a total laryngectomy due to 
laryngeal cancer with aphonia and assigned a 100 percent 
evaluation, effective March 21, 1996.  The veteran was 
notified of the determination in August 1997, and he did not 
appeal the effective date assigned.  

2.  On December 29, 2004, the veteran submitted a claim for 
entitlement to an earlier effective date for the award of 
service connection for postoperative residuals of a total 
laryngectomy due to laryngeal cancer with aphonia.

3.  An effective date prior to March 21, 1996, for the award 
of service connection for postoperative residuals of a total 
laryngectomy due to laryngeal cancer with aphonia is legally 
precluded.



CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 1996, 
for the award of service connection for postoperative 
residuals of a total laryngectomy due to laryngeal cancer 
with aphonia have not been met.  38 U.S.C.A. §§  5110, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005), and 38 C.F.R. § 3.159 
(2005), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the veteran's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim.  See VAOPGCPREC 5-2004 (June 23, 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).  

The veteran asserts he warrants an effective date going back 
to 1994, for the award of service connection for 
postoperative residuals of a laryngectomy due to laryngeal 
cancer with aphonia.  He testified at the November 2005 
hearing that he was treated at a VA facility in 1994 for a 
severe sore throat, which is when he felt he first showed 
signs of squamous cell carcinoma and that the effective date 
for the award of service connection should go back to that 
time.  He expressed frustration because VA had not obtained 
the treatment records to show he was treated for a sore 
throat back then.  

The determination of an effective date for an award of 
compensation based on a reopened claim is governed by 
38 U.S.C.A. § 5110(a), which states the following, in part:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on . . . a claim reopened 
after final adjudication . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

See also 38 C.F.R. § 3.400(q)(ii), (r) (2005).  

By way of background, in June 1996, the veteran submitted a 
claim for service connection for a laryngectomy that he 
underwent in May 1996.  In July 1997, the RO granted service 
connection for postoperative residuals of a laryngectomy due 
to laryngeal cancer with aphonia and assigned a 100 percent 
evaluation, effective March 21, 1996, which was the date of 
VA outpatient clinic report that noted the presence of a 
vocal cord lesion.  The veteran was notified of this 
determination in August 1997.  He did not appeal that 
decision, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than March 21, 1996, for 
the award of service connection for postoperative residuals 
of a laryngectomy due to laryngeal cancer with aphonia is 
legally precluded.  Service connection was awarded in a July 
1997 rating decision and assigned an effective date of March 
21, 1996.  The veteran did not appeal that decision, and it 
is final as to the effective date assigned for the 
100 percent evaluation.  See id.  

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  Rudd v. 
Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006), slip 
op. at 4-5, citing Cook v. Principi, 318 F. 3d 1334, 1339 
(Fed. Cir. 2002) (en banc).  It must be noted that neither 
the veteran nor the representative have asserted clear and 
unmistakable error in the July 1997 rating decision.  

Thus, in this case, in order for the veteran to reopen the 
issue of the assignment of the effective date of March 21, 
1996, he would need to submit new and material evidence in 
connection with the claim for entitlement to an earlier 
effective date.  However, here, the veteran's date of claim 
is December 2004, and because he already has been awarded an 
effective date of March 21, 1996, for the award of service 
connection for postoperative residuals of a laryngectomy due 
to laryngeal cancer with aphonia, any such claim to reopen 
could not lead to an earlier effective date.  See Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004) citing Flash v. Brown, 
8 Vet. App. 332 (1995) ("[W]hen a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of claim to 
reopen.") aff'd, 405 F.3d 1113 (Fed. Cir. 2005).

Stated differently, the veteran filed a claim for an earlier 
effective date in December 2004.  If the veteran submitted 
new and material evidence, the reopened claim could not 
receive an effective date earlier than December 2004.  See 
id.; see also 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).  Assigning an effective date in 2004 
would not benefit the veteran and would serve no purpose.

Thus, at this point, the veteran is legally precluded from 
receiving an effective date earlier than March 21, 1996, for 
the award of service connection for postoperative residuals 
of a laryngectomy due to laryngeal cancer with aphonia.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board in no way disputes the veteran's belief that he 
warrants an earlier effective date for the award of service 
connection for postoperative residuals of a laryngectomy due 
to laryngeal cancer with aphonia.  As noted in the Rudd 
decision, the veteran is not without recourse, "as he 
remains free to file a motion to revise based upon clear and 
unmistakable error" with respect to the July 1997 RO rating 
decision that assigned him the effective date of March 21, 
1996, for the award of service connection for postoperative 
residuals of a laryngectomy due to laryngeal cancer with 
aphonia.  Rudd, No. 02-0300, slip op. at 5. 

ORDER

An effective date earlier than March 21, 1996, for the award 
of a 100 percent evaluation for postoperative residuals of a 
laryngectomy due to laryngeal cancer with aphonia is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


